SCHWEINHAUT, Justice.
On December 22, 1946, escaping gas in their residence killed the mother and father of the plaintiff. The Gas Light Company immediately launched an investigation and learned that the cause of the accident was failure of a pipe which was imbedded in the ground under the front porch of the house. On December 28, two memoranda were prepared for the company by servicemen, Leroy Schnopps and E. M. Fowler, who had made the investigation. Safety Engineer, H. L. Leonard, also participated in the investigation and helped prepare the memoranda.
One suit was filed on March 14, 1947, and the other suit on March 25, 1947. On March 31, 1947, at the request of the Claims Agent of the Gas Company, Leonard prepared and signed a three page memorandum containing a resume of the facts, together with some analysis and observations.
The plaintiff seeks the production of the three memoranda. Counsel for the defendant agrees to produce the memoranda of Schnopps and Fowler and in any event the motion for their production should be and is granted. The application for the Leonard memorandum of March 31, 1947, is-,, denied as having been prepared some; months after the accident and the investigation thereof and subsequent to the institution of the suit. It was prepared by? him for use of counsel and is therefore privileged. Hickman v. Taylor, 329 U.S, 495, 67 S.Ct. 385. See this Court’s memorandum in Newell v. Capital Transit Co., D.C., 7 F.R.D. 732.
An appropriate order will be signed.